UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: May 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31329 ROYAL SPRING WATER INC. (Name of small business issuer in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14553 Delano Street Suite 217, Van-Nuys CA, 91411 (Address of principal executive offices) Issuer’s telephone number: (818) 902-3690 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Shares, $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State issuer’s revenues for its most recent fiscal year: $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $34,565,005, assuming a price per share of $1.35 as of July 19, 2007. For the purpose of this disclosure, shares of common stock held by directors, officers and stockholders whose ownership exceeds five percent of the common stock outstanding were excluded. Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of management or policies of the issuer, or that such person is controlled by or under common control of the issuer. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 30,072,000 as of July 19, 2007. ROYAL SPRING WATER INC. Form 10-QSB For the Quarter Ended May 31, 2007 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion & Analysis or Plan ofOperation 12 Item 3. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6. Exhibits 19 2 Table of Contents ROYAL SPRING WATER INC. BALANCE SHEETS May31, 2007 August31, 2006 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 10,810 $ 252,197 Accounts receivable 23,650 - Inventory 224,789 65,912 Prepaid expenses and deposits 181,197 32,722 Total Current Assets 440,446 350,831 Property, plant and equipment, net 3,716,145 3,768,892 Debt issue costs 81,146 - TOTAL ASSETS $ 4,237,737 $ 4,119,723 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ 301,393 $ 64,398 Advances from shareholders 1,893,147 1,649,609 Accrued warrant liability 430,028 - Obligation under capital lease - current portion 187,111 171,083 Total Current Liabilities 2,811,679 1,885,090 Convertible debt, net of discount 876,566 - Obligation under capital lease 3,894,786 3,690,442 Total Long Term Liabilities 4,771,352 3,690,442 TOTAL LIABILITIES 7,583,031 5,575,532 STOCKHOLDERS’ DEFICIT Preferred stock - $.001 par value; 5,000,000 shares authorized, none issued or outstanding - - Common stock - $.001 par value; 50,000,000 shares authorized, 30,072,000 shares outstanding 30,072 30,072 Additional paid-in capital 369,863 135,633 Accumulated deficit (3,745,229 ) (1,621,514 ) TOTAL STOCKHOLDERS’ DEFICIT (3,345,294 ) (1,455,809 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 4,237,737 $ 4,119,723 See accompanying notes to these financial statements. 3 Table of Contents ROYAL SPRING WATER INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MAY 31, 2 Three Months Ended May31, 2007 Three Months Ended May31, 2006 (Unaudited) (Unaudited) Sales $ 24,517 $ - Cost of goods sold 56,624 - Gross loss (32,107 ) - EXPENSES General and administrative 136,274 85,164 Product testing and development 95,482 - Salaries and wages 62,490 - Professional fees 57,488 61,014 Travel and entertainment 18,416 5,413 Advertising and promotion 16,335 1,182 Vehicle 14,500 11,565 Commissions 9,500 - Telecommunications 5,917 6,584 Occupancy costs 4,864 - Insurance 4,136 7,607 Depreciation 98,429 43,636 TOTAL EXPENSES 523,831 222,165 LOSS FROM OPERATIONS (555,938 ) (222,165 ) OTHER EXPENSES Unrealized loss on warrants 40,580 - Interest and bank charges 57,793 166 Interest on capital lease obligation and convertible debenture 192,502 154,826 NET LOSS $ (846,813 ) $ (377,157 ) Loss per common share, basic and diluted $ (0.03 ) $ (0.01 ) Weighted average shares outstanding, basic and diluted 30,072,000 30,072,000 See accompanying notes to these financial statements. 4 Table of Contents ROYAL SPRING WATER INC. STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED MAY 31, 2 Nine Months Ended May31, 2007 Nine Months Ended May31, 2006 (Unaudited) (Unaudited) Sales $ 89,909 $ - Cost of goods sold 84,215 - Gross Loss 5,694 - EXPENSES General and administrative 396,022 189,855 Professional fees 147,183 126,849 Salaries and wages 125,400 - Product testing and development 95,482 Advertising and promotion 69,293 1,940 Travel and entertainment 51,049 16,980 Vehicle 48,797 26,164 Telecommunications 22,633 14,009 Occupancy costs 19,593 - Insurance 18,954 7,607 Consulting fees 17,049 - Commissions 9,500 - Depreciation 242,085 130,145 TOTAL EXPENSES 1,263,040 513,549 LOSS FROM OPERATIONS (1,257,346 ) (513,549 ) OTHER EXPENSES Unrealized loss on warrants 40,580 - Interest and bank charges 155,798 1,057 Interest on capital lease obligation and convertible debenture 669,991 469,818 NET LOSS $ (2,123,715 ) $ (984,424 ) Loss per common share, basic and diluted $ (0.07 ) $ (0.03 ) Weighted average shares outstanding, basic and diluted 30,072,000 30,072,000 See accompanying notes to these financial statements. 5 Table of Contents ROYAL SPRING WATER INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MAY 31, 2 Nine Months Ended May31, 2007 Nine Months Ended May31, 2006 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (2,123,715 ) $ (984,424 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 242,085 130,145 Interest accrued on obligation under capital lease and convertible debt 669,991 469,818 Services contributed by shareholders 90,000 90,000 Amortization of debt issuance costs 21,354 - Unrealized loss on warrants 40,580 - Changes in Assets and Liabilities: Accounts receivable (23,650 ) - Prepaid expenses and deposits (13,500 ) (22,722 ) Inventory (158,877 ) - Accounts payable and accrued liabilities 236,994 36,649 NET CASH USED IN OPERATING ACTIVITIES (1,018,738 ) (280,534 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (324,312 ) (352,887 ) NET CASH USED IN INVESTING ACTIVITIES (324,312 ) (352,887 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible debt 1,085,000 - Advances from shareholders 243,538 804,593 Repayment of obligation under capital lease (226,875 ) (90,000 ) NET CASH PROVIDED BY FINANCING ACTIVITES 1,101,663 714,593 NET CHANGE IN CASH & CASH EQUIVALENTS (241,387 ) 81,172 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 252,197 12 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 10,810 $ 81,184 See accompanying notes to these financial statements. 6 Table of Contents ROYAL SPRING WATER INC. NOTE 1.
